      Case 1:18-cv-00470-GLS-CFH Document 92 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

THOMAS HARDIE,

                                    Plaintiff,
              v.
                                                               No. 1:18-CV-470
CITY OF ALBANY, et al.,                                        (GLS/CFH)

                           Defendants.
_____________________________________


APPEARANCES:
Thomas Hardie
18-A-0282
Woodbourne Correctional Facility
99 Prison Road
PO Box 1000
Woodbourne, New York 12788
Plaintiff pro se

The Rehfuss Law Firm, P.C.                           ABIGAIL W. REHFUSS, ESQ.
40 British American Blvd.                            STEPHEN J. REHFUSS, ESQ.
Latham, New York 12110
Attorneys for defendants
City of Albany, Jarrod M. Jourdin,
Raven Symone Dixon, and John Buhner


CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE
                                           ORDER
       On March 25, 2020, plaintiff filed a motion to compel defendants to respond to

notices to admit. Dkt. No. 72. Defendants filed a response to that motion. Dkt. No. 75.

On April 13, 2020, plaintiff filed a reply. Dkt. No. 76.




                                                 1
      Case 1:18-cv-00470-GLS-CFH Document 92 Filed 08/13/20 Page 2 of 2




       On August 12, 2020, the Court conducted an on-the-record conference with

plaintiff and counsel for defendants. Dkt. No. 90; Text Min. Entry dated Aug. 12, 2020.

The transcript of that proceeding is annexed. Dkt. No. 90. As directed during that

conference and for the reasons stated at that time, which are incorporated herein by

reference, it is hereby,

       ORDERED that:

       Plaintiff’s motion to compel is GRANTED to the extent that defendants shall

provide additional responses to plaintiff’s notices to admit as directed by the Court

during the August 12, 2020 conference within twenty-one (21) days from the date of

this Order.

       IT IS SO ORDERED.

Dated: August 13, 2020
       Albany, New York




                                             2
